Title: To George Washington from Udny Hay, 25 March 1781
From: Hay, Udny
To: Washington, George


                  
                     Sir,
                     Poughkeepsie, 25th March 1781
                  
                  I have enclosed an extract of a Letter from me to Mr Jelles Fonda, on the Subject of supplying the Oneida Indians, about which I some time agoe wrote your Excellency, and should not have taken the liberty of again troubling you, had not some disputes arose, between Mr Fonda and me, respecting the value of the small species therein mentioned.  I have spoke to General Schuyler, who agrees with me in opinion that an Order from your Excellency, desiring me to leave the matter to the determination of the Commissioners for Indian affairs, will be sufficient, as will more fully appear by the enclosed resolve of Congress, which I also take the liberty to Transmit.
                  Had I not been seized with a small fit of Sickness, I should have done myself the Honor of waiting on your Excellency in Person, on this and some other subjects.
                  I shall be happy in receiving an answer by the Bearer, as I propose setting off for Albany as soon as my health will possibly permit.  I am, with sentiments of Respect, Your Excellency’s most Obedt and very Humble Servant,
                  
                     Udny Hay
                     
                  
                Enclosure
                                    
                     
                         28 July 1780
                     
                     Extract of a Letter from Udny Hay to Major Jelles Fonda, dated—Albany 28th July 1780.
                     You are to supply them in any way you think proper, but so as no Complaints shall arise from them, for doing which, you shall have the price stipulated by the State for a Quantity of Beef and Flour, equal to what they would have expended at one pound of each pr Day, their Number and the time they are supplied to be ascertained in such way as the Commissioners of Indian affairs shall direct, with the Current price allowed for transporting the same twelve miles, and the pay given an Assistant Commissary of Issues; You shall likewise be allowed for the small Species, generally given with Beef and Flour, according to a Certificate from the D. C. General of Issues, what he generally issues of such Species.
                  
                  
               